EXHIBIT CREDIT AGREEMENT THIS CREDIT AGREEMENT (this "Agreement") is entered into as of December 2, 2009 by and between AMERICAN WOODMARK CORPORATION, a Virginia corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"). RECITALS Borrower has requested that Bank extend credit to Borrower as described below, and Bank has agreed to provide such credit to Borrower on the terms and conditions contained herein. NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree as follows: ARTICLE I CREDIT TERMS SECTION 1.1. LINE OF CREDIT. (a)Line of Credit.Subject to the terms and conditions of this Agreement, Bank hereby agrees to make advances to Borrower from time to time, not to exceed at any time the aggregate principal amount of THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000.00) ("Line of Credit"), the proceeds of which shall be used to repay existing indebtedness of Borrower, to issue new and replacement letters of credit for the account of Borrower and for working capital and general business purposes.Borrower's obligation to repay advances under the Line of Credit shall be evidenced by a Revolving Line of Credit Note dated of even date herewith (as the same may have been modified or amended from time to time, "Line of Credit Note"), all terms of which are incorporated herein by this reference. Advances and availability under the Line of Credit shall be subject to certain limitations more particularly set forth in the Security Agreement (hereinafter defined). (b)Letter of Credit Subfeature.As a subfeature under the Line of Credit, Bank agrees from time to time during the term thereof to issue or cause an affiliate to issue one or more letters of credit for the account of Borrower (each, a "Letter of Credit" and collectively, "Letters of Credit") and to extend or amend outstanding Letters of Credit.The terms, form and substance of each Letter of Credit and each such extension or amendment shall be subject to approval by Bank, in its sole discretion.No Letter of Credit shall have an expiration date subsequent to the maturity date of the Line of Credit.The undrawn amount of all Letters of Credit shall be reserved under the Line of Credit and shall not be available for borrowings thereunder.Each Letter of Credit shall be subject to the additional terms and conditions of the Letter of Credit agreements, applications and any related documents required by Bank in connection with the issuance thereof.Each drawing paid under a Letter of Credit shall be deemed an advance under the Line of Credit and shall be repaid by Borrower in accordance with the terms and conditions of this Agreement applicable to such advances; provided however, that if advances under the Line of Credit are not available, for any reason, at the time any drawing is paid, then Borrower shall immediately pay to Bank the full amount drawn, together with interest thereon from the date such drawing is paid to the date such amount is fully repaid by Borrower, at the rate of interest applicable to advances under the Line of Credit. In such event Borrower agrees that Bank, in its sole discretion, may debit any account maintained by Borrower with Bank for the amount of any such drawing. (c)Borrowing and Repayment.Borrower may from time to time during the term of the Line of Credit borrow, partially or wholly repay its outstanding borrowings, and reborrow, subject to all of the limitations, terms and conditions contained herein or in the Line of Credit Note; provided however, that the total outstanding borrowings under the Line of Credit shall not at any time exceed the maximum principal amount available thereunder, as set forth above. SECTION 1.2.INTEREST/FEES. (a)Interest.The outstanding principal balance of the Line of Credit and the amount of each drawing under any Letter of Credit shall bear interest at a rate more particularly set forth in the Line of Credit Note. (b)Computation and Payment.Interest shall be computed on the basis of a 360-day year, actual days elapsed. Interest shall be payable at the times and place set forth in the Line of Credit Note. (c)Unused Commitment Fee.Borrower shall pay to Bank a fee equal to one-quarter percent (0.25%) per annum (computed on the basis of a 360-day year, actual days elapsed) on the average daily unused amount of the Line of Credit (which unused amount shall specifically exclude the aggregate face amount of all Letters of Credit so that the fee shall not be paid for such aggregate face amount), which fee shall be calculated on a quarterly basis by Bank and shall be due and payable by Borrower in arrears. (d)Letter of Credit Fees.Borrower shall pay to Bank fees upon the issuance of each Letter of Credit, upon the payment or negotiation of each drawing under any Letter of Credit and upon the occurrence of any other activity with respect to any Letter of Credit (including without limitation, the transfer, amendment or cancellation of any Letter of Credit) determined in accordance with Bank's standard fees and charges then in effect for such activity. SECTION 1.3. COLLATERAL. As security for all indebtedness and other obligations of Borrower to Bank subject to this Agreement, Borrower hereby grants to Bank a security interest in all Borrower's Collateral as defined in and as more particularly described in (a) that certain Security Agreement: Securities Account dated of even date herewith, as the same may have been modified or amended from time to time and (b) that certain Security Agreement: Specific Rights to Payment dated of even date herewith, as the same may have been modified or amended from time to time (collectively, "Security Agreement").Borrower shall pay to Bank immediately upon demand the full amount of all charges, costs and expenses (to include fees paid to third parties but not allocated costs of Bank personnel), expended or incurred by Bank in connection with any of the foregoing security, including without limitation, financing statement filing fees. ARTICLE II REPRESENTATIONS AND WARRANTIES Borrower makes the following representations and warranties to Bank, which representations and warranties shall survive the execution of this Agreement and shall continue in full force and effect until the full and final payment, and satisfaction and discharge, of all obligations of Borrower to Bank subject to this Agreement. SECTION 2.1.LEGAL STATUS.Borrower is a corporation, duly organized and existing and in good standing under the laws of the Commonwealth of Virginia, and is qualified or licensed to do business (and is in good standing as a foreign corporation, if applicable) in all jurisdictions in which such qualification or licensing is required or in which the failure to so qualify or to be so licensed could reasonably be expected to have a material adverse effect on the financial condition or operation of Borrower. SECTION 2.2.AUTHORIZATION AND VALIDITY.This Agreement and each promissory note, contract, instrument and other document executed by Borrower and required hereby or at any time hereafter delivered to Bank in connection herewith (collectively, the "Loan Documents") have been duly authorized by Borrower and upon their execution and delivery in accordance with the provisions hereof will constitute legal, valid and binding agreements and obligations of Borrower enforceable against Borrower in accordance with their respective terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors' rights generally and subject to general principles of equity, regardless of whether considered in a proceeding in equity or at law. SECTION 2.3.NO VIOLATION.The execution, delivery and performance by Borrower of each of the Loan Documents do not (a) violate in any material respect any provision of any law or regulation, (b) contravene any provision of the Articles of Incorporation or By-Laws of Borrower, or (c) result in any breach or default (of which the Borrower’s chief executive officer, chief financial officer or treasurer has knowledge) under any material contract, obligation, indenture or other material instrument to which Borrower is a party or by which Borrower may be bound. SECTION 2.4.LITIGATION.There are no pending, or to the best of Borrower's knowledge threatened, actions, claims, investigations, suits or proceedings by or before any governmental authority, arbitrator, court or administrative agency which could reasonably be expected to have a material adverse effect on the financial condition or operation of Borrower other than those disclosed by Borrower to Bank in writing on Schedule 2.4 attached hereto. SECTION 2.5.FINANCIAL STATEMENTS.The annual financial statements of Borrower dated April 30, 2009, true copies of which have been delivered by Borrower to Bank prior to the date hereof, were prepared in accordance with generally accepted accounting principles consistently applied throughout the period covered thereby, except as otherwise stated therein, and fairly present in all material respects the financial condition of Borrower and its consolidated subsidiaries as of the date thereof and their results of operations for the period covered thereby in accordance with generally accepted accounting principles consistently applied throughout the period covered thereby, except as otherwise expressly noted therein.The interim financial statements of Borrower dated July 31, 2009, true copies of which have been delivered by Borrower to Bank prior to the date hereof, were prepared in accordance with generally accepted accounting principles consistently applied throughout the period covered thereby, except as otherwise stated therein, and fairly present in all material respects the financial condition of Borrower and its consolidated subsidiaries as of the date thereof and their results of operations for the period covered thereby, subject in each case to the absence of footnotes and to normal year-end audit adjustments.From July 31, 2009 through the date hereof, there has been no material adverse change in the financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or otherwise encumbered any of its assets or properties except in favor of Bank or as otherwise permitted by the Loan Documents. SECTION 2.6.INCOME TAX RETURNS.Borrower has no knowledge of any pending assessments or adjustments of its income tax payable with respect to any prior tax year which could reasonably be expected to have a material adverse effect on the financial condition or operation of Borrower, except (a) such as Borrower may in good faith contest or as to which a bona fide dispute may arise, and (b) for which Borrower has made provision, in accordance with generally accepted accounting principles, for eventual payment thereof in the event Borrower is obligated to make such payment. SECTION 2.7.NO SUBORDINATION.There is no agreement, indenture, contract or instrument to which Borrower is a party or by which Borrower may be bound that requires the subordination in right of payment of any of Borrower's obligations subject to this Agreement to any other obligation of Borrower. SECTION 2.8.PERMITS, FRANCHISES.Borrower possesses, and will hereafter possess, all permits, consents, approvals, franchises and licenses required and rights to all trademarks, trade names, patents, and fictitious names, if any, necessary to enable it to conduct the business in which it is now engaged in compliance in all material respects with applicable law. SECTION 2.9.ERISA.Borrower is in compliance in all material respects with all applicable provisions of the Employee Retirement Income Security Act of 1974, as amended or recodified from time to time ("ERISA"); Borrower is not in violation in any material respect of any provision of any defined-benefit employee pension benefit plan (as defined in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event (as defined in ERISA) for which the thirty (30) day notice period has not been waived has occurred and is continuing with respect to any Plan maintained by Borrower; Borrower has met its minimum funding requirements under ERISA with respect to each Plan; and Borrower does not know of any facts or circumstances which could reasonably be expected to cause any Plan to be unable to fulfill its material benefit obligations as they come due in accordance with the Plan documents and under generally accepted accounting principles. SECTION 2.10. OTHER OBLIGATIONS.Borrower is not in default on any obligation for borrowed money, any purchase money obligation or any other lease, commitment, contract, instrument or obligation which could reasonably be expected to have a material adverse effect on the financial condition or operation of Borrower. SECTION 2.11.ENVIRONMENTAL MATTERS.Except as disclosed by
